Pfeifer, J.,
concurring in judgment only.
{¶ 27} I concur in judgment.
{¶ 28} Nevertheless, I disagree with the majority’s decision to endorse, once again, an unnecessarily rigid approach to the valuation of real property. See Berea City School Dist. Bd. of Edn. v. Cuyahoga Cty. Bd. of Revision, 106 Ohio St.3d 269, 2005-Ohio-4979, 834 N.E.2d 782, ¶ 17 (Pfeifer, J., concurring in judgment only). In doing so, the majority ignores R.C. 5715.01 and prohibits tax authorities from following that statute’s mandate to consider “all facts and circumstances relating to the value of the property.” Accordingly, I concur in judgment only.